Citation Nr: 0733215	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-13 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
US Marine Corps from April 1976 to May 1980, from October 
1983 to December 1983, and from December 1983 to October 
1999.  The veteran retired from active duty with over twenty 
years of active service in October 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2007, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the appeal was obtained.

2.  VA vocational rehabilitation opinions found that the 
veteran did not have an employment handicap.

3.  The evidence does not demonstrate that during the course 
of this appeal the veteran's employment ability was impaired.


CONCLUSION OF LAW

The requirements for entitlement to vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3101, 3102 (West 2002); 38 C.F.R. §§ 21.40, 21.51 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The Board finds, 
however, that specific VCAA notice was not required in this 
case because the notification procedures for Chapter 31 
claims was not affected by this change in law.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice not 
required in case involving a waiver request).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  The Board finds that all relevant 
evidence necessary for the equitable disposition of the 
appeal was obtained and that additional efforts to notify or 
assist the appellant in this case is not required.

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 
(2006).

VA regulations provide that a person shall be entitled to a 
rehabilitation program under Chapter 31 if such person is a 
veteran who:

(a)(1) has a service-connected disability 
rated at 20 percent or more that was 
incurred or aggravated in service on or 
after September 16, 1940; 
(2) is hospitalized for a service-
connected disability and has a disability 
that will likely be compensable at a rate 
of 20 percent or more; or 
(3) has a service-connected disability 
which is compensable, or is likely to be 
compensable at less than 20 percent, if 
the individual filed an original 
application for Chapter 31 before 
November 1, 1990, 

and 

(b) is determined by VA to be in need of 
rehabilitation because of an employment 
handicap. 

38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2006).

An employment handicap is "an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests."  38 C.F.R. § 21.51(b) (2006).  The term 
"impairment" is defined as a restriction on employability 
caused by disabilities, negative attitude towards the 
disabled, deficiencies in education and training, and other 
pertinent factors.  38 C.F.R. § 21.51(c) (2006).  The law 
provides that an "employment handicap" does not exist when 
any one of the following conditions is present:  

(i) The veteran's employability is not 
impaired; this includes veterans who are 
qualified for suitable employment, but do 
not obtain or retain such employment for 
reasons within their control; 
(ii) the veteran's employability is 
impaired, but his or her service-
connected disability does not materially 
contribute to the impairment of 
employability; or 
(iii) the veteran has overcome the 
effects of the impairment of 
employability through employment in an 
occupation consistent with his or her 
pattern of abilities, aptitudes and 
interests, and is successfully 
maintaining such employment. 

38 C.F.R. § 21.51(f)(2) (2006).

The veteran's service-connected disability(ies) need not be 
the sole or primary cause of the employment handicap, but it 
must materially contribute to the impairment as described 
above in 38 C.F.R. § 21.51(c)(1) (2006).  Therefore, its 
effects must be identifiable, measurable, or observable.  38 
C.F.R. § 21.51(c)(3) (2006).

Evidence of the consistency of interests with training and 
employment may be based on the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  38 
C.F.R. § 21.51(c)(4) (2006).  The veteran's abilities to 
obtain or retain employment are not impaired if he has a 
history of current, stable, continuous employment.  38 C.F.R. 
§ 21.51(e)(2), (3) (2006).

The law and regulations also provide that a separate 
determination addressing whether a "serious employment 
handicap" exists shall be made in each case in which an 
employment handicap is found.  38 U.S.C.A. § 3106(a) (West 
2002); 38 C.F.R. § 21.52(a) (2006).  VA regulations define a 
"serious employment handicap" as a significant impairment 
of a veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 C.F.R. § 21.52(b) (2006).

In reviewing a Board determination concerning Chapter 31 
vocational rehabilitation benefits the Court has noted that 
"the Secretary is given broad authority to make awards and 
determine the scope of services and assistance."  Kandik v. 
Brown, 9 Vet. App. 434, 438 (1996).  The Court further noted 
that such determinations are only set aside in cases found to 
be arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law.

In this case, the pertinent evidence of record shows that 
service connection has been established for the following 
disabilities, diseases, and disorders:

Arthritis of the right shoulder (20 
percent);
Impingement syndrome of the left shoulder 
(20 percent);
Degenerative disc disease of the 
lumbosacral spine (20 percent); 
Tinnitus (10 percent);
Left ankle pain (0 percent)
Right hand tendon growth with early 
DuPuytren's contracture (0 percent);
Allergic rhinitis (0 percent); and,
Toe fungus (0 percent).

The veteran's combined service-connected disability rating is 
60 percent.

In August 2002, upon receiving the veteran's application for 
Chapter 31 Vocational Rehabilitation and Employment 
(VocRehab) benefits, the RO notified the veteran of the 
process involved in obtaining benefits.  The veteran, in 
essence, stated that although he had received a college 
degree and a subsequent master's degree, and while he had 
extensive experience as a program manager/director in the US 
Marine Corps, he believed that he was under trained for the 
civilian workforce.  It was noted that during service he had 
received training in information technology and 
communications and had served as a director of communications 
operations before retiring in 1999.  It was noted that after 
the veteran left the military, he went to work for a computer 
manufacturer where he was a project and opportunity manager.  
That job ended in 2001 after which he went to work for Aspect 
Communications for over a year.  He then was hired by another 
company.  It was insinuated that the veteran left Aspect 
Communication because he did not wish to travel as much even 
though his pay was greatly reduced.  He submitted a copy of 
his resume along with transcripts from his undergraduate and 
graduate universities.  Those documents indicated that his 
baccalaureate degree was in business and his master degree 
was in information technology management.  

The record indicates that the veteran underwent counseling by 
a VA VocRehab counselor/psychologist.  Prior to completing 
her write-up, the veteran underwent testing in order to 
determine his abilities, aptitudes, and interests.  A copy of 
that testing has been included in the VocRehab folder for 
review.  It was noted that the veteran desired additional 
training - specifically that of obtaining an MBA (masters of 
business administration).  Despite the veteran's assertions, 
the counselor found that the veteran was "highly marketable 
in the fields of communications, computer networking, 
management (project management specifically) and 
administration."  The counselor further concluded that the 
veteran had overcome his disabilities and that an employment 
handicap did not exist in accordance with 38 C.F.R. § 21.51.  

The veteran was subsequently notified of the decision and he 
appealed.  In addressing his disagreement with the RO's 
decision, he in essence has claimed that the VA personnel he 
has seen were not competent nor were they qualified to 
provide the assistance that he needed.  He further stated 
that he has not been able to maintain employment and that the 
RO erred when it did not consider whether the veteran's 
disabilities affected his job prospects and future 
employment.  

It is noted that the veteran stated that he had changed jobs 
in the past because he did not wish to travel as much as was 
required by certain positions.  Additionally, he initially 
contended that he needed to obtain additional training 
because he lacked the technical knowledge required to compete 
for project management positions and that he feared he would 
be noncompetitive because his credentials were based on 
military, not civilian, experience and were based on dated 
skills.  

In denying the veteran's claim, the VA Vocational 
Rehabilitation and Employment Counselor found the veteran did 
not have an employment handicap.  It was noted that the 
veteran had maintained nearly continuous employment since 
service and that he was being employed in positions that paid 
$80,000 (US dollars) or more.  In his substantive appeal the 
veteran stated that his service-connected disabilities 
impinge on his ability to work and that he should be given 
additional VocRehab counseling and benefits.  

At his personal hearing before the Board, the veteran 
repeated his previous written assertions.  He noted that he 
would be more competitive for other jobs if he would be given 
further training.  He stated that his service-connected 
disabilities had progressed to the point that his abilities 
were an impairment to his continuing in the positions for 
which he had been trained and employed.

Based upon the evidence of record, the Board finds it is not 
demonstrated that during the course of this appeal the 
veteran's employment ability was impaired.  Nor is it shown 
that his ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes and interests was 
impaired as a result of a particular disability or his 
disabilities in general.  Besides the veteran's self-helping 
statements, none of the VA employment experts have suggested 
or insinuated that the veteran had or has an employment 
handicap.  The veteran has claimed that he has applied for a 
number of private sector and federal jobs, and that he has 
been turned down for many positions.  Although the veteran 
avers that he has not been able to obtain proper employment 
based upon his existing abilities, independent evidence 
supporting the veteran's assertions has not been presented.  

While the veteran meets the service-connected disability 
criteria for basic entitlement to vocational rehabilitation 
training, the Board finds there is no probative evidence of 
an employment handicap.  The veteran's belief as to the 
limited employment opportunities possibly available to him 
without additional training is considered to be plausible; 
however, the opinions of the vocational rehabilitation and 
employment counselor, along with other VA specialists, are 
considered to warrant a higher degree of probative weight.  
These vocational professionals are considered to have a 
greater level of expertise as to such matters as a result of 
their training and experience, and they opined that the 
veteran did not have an employment handicap.

The veteran insinuates that his claim should be considered 
under the provisions of 38 C.F.R. § 21.72 (2006) and 38 
C.F.R. § 21.284 (2006) for rehabilitation to the point of 
employability; however, as he is found not to have an 
employment handicap these provisions are not applicable to 
his claim.  He has not met the criteria for basic entitlement 
and such additional issues as to rehabilitation to the point 
of employability are not considered relevant.  In essence, 
the Board finds basic entitlement is required prior to 
application of any regulations addressing the adequacy of 
rehabilitation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31 is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


